                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

WILLIAM S. POWELL, #271 930,                    )
                                                )
          Petitioner,                           )
                                                )
                v.                              ) CIVIL ACTION NO.: 2:19-CV-413-MHT
                                                )               [WO]
STATE OF ALABAMA, et al.,                       )
                                                )
          Respondent.                           )


                                               ORDER

          Before the court is Petitioner’s application for habeas corpus relief under 28 U.S.C. § 2241.

Petitioner is an inmate incarcerated at the Hamilton Aged and Infirm Facility in Hamilton,

Alabama. Petitioner states law enforcement officials with the City of Luverne, Alabama, arrested

and charged him for the offense of fourth degree theft of property in 2016. He claims a detainer

has been pending against him for the past two years because state court officials have failed to

bring him to trial. Petitioner does not seek to have the charges dismissed but only that he brought

to trial. Doc. 1.

          The court takes judicial notice of the online Alabama Trial Court System—alacourt.com--

which contains a recording of consolidated case action summaries filed in the state courts. 1 These

records reflect that on September 13, 2016, a warrant was issued against Petitioner on a charge of

fourth degree theft of property. See State v. Powell, DC 2019-240. According to court records,

Petitioner was arrested on the charge but the warrant was not executed and, therefore, no case was

instituted. Id. Accordingly, a case was instituted on May 1, 2019, and the pending charge was set

for the plea docket on June 5, 2019. Id. On that date, the court dismissed the charge against


1
    Last visited on June 18, 2019.

                                                                                                     1
Petitioner noting he is currently incarcerated. Id. Accordingly, Petitioner shall be granted an

opportunity to show cause why his application for habeas relief should not be dismissed as moot.

       Accordingly, it is

       ORDERED that on or before July 2, 2019, Petitioner shall show cause why his petition

for habeas relief should not be dismissed as moot as the offense challenged in this matter has been

dismissed by the state court.

       DONE, this 18th day of June 2019.



                                       /s/ Stephen M. Doyle
                                      UNITED STATES MAGISTRATE JUDGE




                                                                                                 2
